Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered. 
Claim Status
This action is a response to papers filed on 9/20/2022 at which time the application was re-opened following prior abandonment and advisory action in which claim amendments were declined to be entered after the close of prosecution.  Claims 1-20 remain pending in the application and under current examination.

Withdrawn Rejections and Response to Arguments
	It is noted that Applicant petitioned to revive the application after unintentional abandonment.
Applicant’s arguments filed 9/20/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The amendments to the claims are noted.
Regarding previously issued rejections of claims 1-20 under 35 U.S.C. 103, Applicant argues that Fukada does not teach bimatoprost and latanoprost as functional equivalents and that the examiner ‘s interpretation that it would have been obvious to substitute one of these active agents for another in the same or substantially the same formulations based on Fukada’s teaching is “reflects a misunderstanding/misinterpretation” of Fukada’s teaching.  Applicant argues that the prior art must recognize equivalency and not the mere fact that the components at issue are functional or mechanical equivalents and concludes that the Examiner has misapplied a rationale for rejection under 35 U.S.C. 103.  Applicant argues that Fukada teaches bimatoprost and latanoprost not to be functionally equivalent on account of different cell survival rates (see paragraph bridging pages 9 and 10 of 15 of Remarks).  
In reply, Applicant’s argument has been fully considered, but in view of the totality of Fukada’s teaching combined with what it reasonably would have suggested to the ordinary artisan, the rejection is maintained.  Fukada teaches five types of antiglaucoma prostaglandin analog ophthalmic formulations including latanoprost, tafluprost, bimatoprost, travoprost, and travoprost-Z.  While it is understood that these agents each have individually recognized chemical structures and consequently different CD50 characteristics and CR ratios, Fukada does teach that these agents all desirably demonstrate desirable usefulness as prostaglandins in antigloma ophthalmic formulations.  Table 1 illustrates this by showing XalataTM (latanoprost) and LumiganTM (bimatoprost) formulations to both be useful and effective albeit with different concentrations representing optimized formulations; the latanoprost solution included said active in a concentration of 0.005% whereas the bimatoprost solution was included with said active agent in 0.03% concentration (see Table 1 first and third entries).  The ordinary artisan reasonably would have understood different concentrations and different cell survival rates were associated with optimization of the particular selected prostaglandin as well as its optimized concentration, for instance.  Alternative embodiments do not constitute a teaching away and, in the instant case, it is maintained that in view of Fukada’s teaching considered as a whole one reasonably would have expected success in a final product from adjusting the particular prostaglandin and its concentration as is customary in the art.
Applicant argues that the US FDA has never nor would never consider a drug containing one prostaglandin analog to be bioequivalent to another prostaglandin analog.  In reply, again, considered as a whole, Fukada provides a reasonable expectation of success for selecting bimatoprost in a concentration range at least overlapping the claimed range further for the reasons detailed in Fukada.  Moreover, no specification in the definition as filed excludes an alternative as n equivalent, and the instant claim language is open.  Fukada supports that the prior art element provides the identical function in substantially the same way and substantially the same result where a person of ordinary skill would have recognized (at least in view of Fukada’s Table 1) the interchangeability of bimatoprost for latanoprost.
Applicant argues that Gandolif teaches bimatoprost to reduce IOP of patients unresponsive to latanoprost thereby suggesting different receptor populations.  Applicant argues that Eisenberg teaches bimatoprost and latanoprost to reach target tissues differently.  In reply, this position is not persuasive in view of the preponderance of evidence in the record showing advantages to each of these prostaglandins in analogous ophthalmic formulations.  At the least, based on Fukada, it would have been obvious to try each of these prostaglandins in an ophthalmic formulation with a reasonable expectation of success.
Applicant argues that there is no teaching, suggestion, or motivation in Fukada to combine latanoprost with a specified amount of benzalkonium chloride primary penetration enhancer as instantly recited since Fukada teaches latanoprost with a significantly higher concentration of benzalkonium chloride.  In reply, please see the obviousness of overlapping ranges detailed in the rejection of record, maintained herein.
Applicant argues that 0.03% bimatoprost does not read on the concentration of the instant claims since it is 50% higher than the uppermost end of the range.  In reply, Applicant’s position is understood, however even without Fukada’s cited example being within the claimed range, Fukada still renders obvious the claimed subject matter in view of Fukada’s teaching as a whole (see page 518, last paragraph in which bimatoporost is used in a concentration of 0.005%).  The prior art is not limited to its examples and embodiments but rather its disclosure as a whole.  Even if, for case of argument that Fukada did not teach a broader range than its examples, however, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Accordingly, the examiner maintains that Fukada teaches with sufficient specificity the claimed component identity and amount, on its own and at the least as “obvious to try” in combination with additional components.
Applicant argues that there is no teaching, suggestion, or motivation in Fukada to (a) reduce the amount of bimatoprost compound and (b) combine it with both benzalkonium chloride and a second penetration enhancer and expect the advantage Applicant describes.  Applicant argues that the Office Action fails to present any motivation for one selecting the amount of bimatoprost, benzalkonium chloride, and secondary penetration enhancer as recited in the instant claims.
Applicant’s argument “a” has been addressed above.  Moreover, it is not necessary that the prior art suggest the combination to achieve the same advantage discovered by applicant.  In the instant case, it is maintained that Fukada provides rationale for bimatoprost and its amount as well as the additional components in claim 1 further for the reasons of record.
Applicant argues on pages 12 and 13 of 15 of Remarks that if anything Fukada study results would have directed one to use a lower concentration of benzalkonium chloride or to avoid its use altogether, rather than to use it in combination with a second penetration enhancer as in the instant invention.  Applicant concludes that Fukada does not teach all required elements.  In reply, it is maintained that Fukada’s teaching of an example does not constitute a teaching away from the ranges generally disclosed wherein one would have been motivated to adjust components in a final product to achieve the desired end result with minimized disadvantages.
As to the Nagomori reference, Applicant argues that it does not cure the alleged deficiency of Fukada.  In reply, it is maintained that Nagamori has been cited for rationale for including an adjuvant such that choosing benzalkonium chloride or additional additives in its place would have been an obvious modification of Fukuda in view of Nagamori’s teaching and that, further, doing so would have constituted combining prior art elements according to known methods to yield predictable results specifically in the field of ophthalmic methods and compositions.
As to the previously issued non-statutory double patenting rejection over claims in copending Application No. 17/207,346, Applicant notes the terminal disclaimer filed.  In view of the approval of the terminal disclaimer, the previously issued double patenting rejection is withdrawn. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 6, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of these claims recites “at least about” in conjunction with a numerical range such that the endpoints of the range are unclear.  Is the endpoint at least the recited numerical quantity or “about” the recited quantity?  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (non-patent literature, published March 11, 2013, “Fukuda”, previously cited).
The claims encompass an ophthalmologically suitable composition comprising (a) about 0.005 %-about 0.02% of a bimatoprost compound; (b) about 0.003-about 0.007% benzalkonium chloride, and (c) an effective amount of at least one secondary penetration enhancer that detectably or significantly enhances penetration of the bimatoprost into a mammalian eye, wherein an effective amount of the composition results in a reduction of intraocular pressure in the mammalian eye that is at least statistically comparable to the same amount of a composition comprising the same amount of bimatoprost compound and at least about 200% more benzalkonium chloride[[.]], wherein the composition does not comprise a polyacrylate polymer, does not comprise a component having an HLB value greater than 17.5, or both.  In addition, claim 1 uses open-ended preamble “comprising”.  Thus, it allows for the presence of additional unrecited components and method steps.
Fukuda is directed to Safety comparison of additives in antiglaucoma prostaglandin (PG) analog ophthalmic formulations (title).  Fukuda indicates that treatments for glaucoma and ocular hypertension have recently centered on lowering intraocular pressure (IOP) regardless of disease types, and PG analogs that have strong IOP lowering effects and excellent systemic safety are frequently used as first choice drugs (read on the intended purpose in the instant claims 1, 16 and 20). Fukuda discloses or teaches that five types of ophthalmic solutions and three types of additives latanoprost (Xalatan®; latanoprost), tafluprost (Tapros®; tafluprost), bimatoprost (Lumigan®; bimatoprost), travoprost (Travatan®; travoprost), travoprost (Travatan Z®; travoprostZ), benzalkonium chloride (BAK), polyoxyethylene hardening castor oil 40 (HCO-40), and polysorbate 80 (P-80) (abstract/Method, read on the limitations of bimatoprost, benzalkonium chloride, penetration enhancer in the instant claims 1-3, 10-15, and the method step in the instant claim 20).  Fukuda also discloses or teaches that three types of combination preparations, and 23 generic drugs of 0.005% latanoprost ophthalmic solution (Xalatan® ophthalmic solution) have been launched (left-hand col., lines 4-7 on page 2/6) and  0.005% bimatoprost, falling within the claimed range in the instant claim 1).  Fukuda further discloses or teaches that 0.03% bimatoprost (left-hand col., under the heading method n page 2/6); the additive is benzalkonium chloride in 0.005% (Table 1 on page 516 and under the heading discussion on page 518, read on the concentration in the instant claims 1-6).  In addition, Fukuda discloses or teaches that four other solutions with different active ingredients and additives in various concentrations (see Table 1).  Regarding the negative limitation in claim 1, the composition of Fukuda does not contain polyacrylate polymer.  Thus, the limitation is met.
Fukuda, by disclosing all the essential elements in the instant claims 1 and 20, renders obvious these claims.  Because Fukuda does not teach an example or embodiment particularly with the elected bimatoprost and additional components and amounts as claimed but rather teaches an equivalent to bimatoprost and overlapping ranges of each claimed component, this rejection is made using obviousness rationale.  Fukuda renders claims 1-6 and 10-20 obvious because the concertation taught by Fukuda falling within the claimed ranges.   Regarding the concentrations in claims 1-6, Fukuda has taught various concentrations of active ingredients as well as additives, it would have been obvious to choose the desired amount of ingredients as taught by Fukuda because all of the particular options identified by Fukuda are predictable solutions to the problem of ophthalmic compositions, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 
Regarding the greater reduction in intraocular pressure in claim 17, reducing intraocular pressure in a mammalian eye in claim 18, and maintaining the concentration in claim 19, these are considered properties of the composition, although, Fukuda is silent about these physical properties of the composition, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (II): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Claims 7-9 are rejected under 35 U.S.C. 103 as obvious over Fukuda et al (non-patent literature, published March 11, 2013, “Fukuda”) as applied to claims 1-6 and 10-20 above and further in view of Nagamori et al (US 20150266834 A1, September 24, 2015, “Nagamori”, previously cited). 
 The teachings of Fukuda have been discussed as applied to claims 1-6 and 10-20.  While teaching bimatoprost and benzalkonium chloride solution, Fukuda does not specifically teach the at least one secondary penetration enhancer comprises quaternary ammonium salt or does not as in claims 7-9.  The deficiency is obviated by Nagamori.
 Nagamori is directed to compound having a microsomal prostaglandin E2 synthase-1 (mPGES-1) inhibitory activity or a pharmaceutically acceptable salt thereof, a pharmaceutical composition containing same, pharmaceutical use thereof ([0001]).  Nagamori teaches uses of mPGES-1 inhibitor for pain, rheumatism, glaucoma, and ocular hypertension are known ([0008-15]).  Nagamori teaches examples of the "pharmaceutical composition" include oral preparations (e.g. tablet), and parenteral agents including external preparation, suppository, injection, eye drop ([0386]), and while the content of the compound or a pharmaceutically acceptable salt thereof, the pharmaceutical composition varies depending on the dosage form, dose and the like, it is, for example, 0.00001 to 100 wt % of the whole composition ([0387], falling within the range in the instant claims 1-6).  Nagamori also teaches "suspending agent" include benzalkonium chloride, carmellose, hydroxypropylcellulose, propylene glycol, povidone, methylcellulose, glycerol monostearate ([0396]) as well as surfactants which may include castor oil, polyethylene glycol monostearate, polyoxyethylene sorbitan fatty acid esters, benzethonium chloride, and the like (see [0400]), read on the limitations of the quaternary ammonium salt in the instant claims 7-8), which one would have been motivated to include for its suspending and/or surfactant functional properties as suggested by Nagamori.  
The teachings of Fukuda and Nagamori are each directed to pharmaceutical compositions for eye.  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose benzalkonium chloride and/or benzethonium chloride as taught by Nagamori as the particular ingredient to be incorporated into the composition as taught by Fukuda.  A person of ordinary skill would have been motived to do so because combining prior art elements according to known methods to yield predictable results.  Thus, in view of the teachings Fukuda and Nagamori, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing benzalkonium chloride and/or benzethonium chloride or any of the equivalents or functionally equivalent functional adjuvants as taught by Nagamori, on account of expecting that function to be maintained in Fukuda’s analogous formulation.  
Regarding the negative limitation in claim 9, Fukuda have taught incorporate additives (e.g. polyoxyethylene sorbitan fatty acid esters) one of ordinary skill in the art would have the knowledge to choose a proper additives and the amount thereof. Therefore, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing adding or not adding one or more of additives of those options. See MPEP 2143, part (I)(E). 

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/            Primary Examiner, Art Unit 1617